EXHIBIT 10.2

 

PROMISSORY NOTE

(REVOLVER Note)

 



$30,000,000.00

June 13, 2018

 

Tulsa, Oklahoma



 

FOR VALUE RECEIVED, PETRODOME ENERGY, LLC, a Texas limited liability company,
MID-CON PETROLEUM, LLC, MID-CON DEVELOPMENT, LLC, and MID-CON DRILLING, LLC,
each a Kansas limited liability company (collectively, the “Borrowers”), hereby
jointly and severally promise to pay to the order of CROSSFIRST BANK, a Kansas
banking corporation (the “Bank”), at the Bank’s principal banking offices in
Tulsa, Oklahoma, in lawful money of the United States of America, the principal
sum of THIRTY MILLION and NO/100 DOLLARS ($30,000,000.00), or so much thereof as
shall have been advanced hereunder as described in the Loan Agreement (as
hereinafter defined) and remains unpaid and together with interest thereon from
the date hereof on the unpaid balance of principal from time to time
outstanding, and on any past due interest, at the adjustable variable annual
rate of interest hereinafter specified, which interest is due and payable in
consecutive monthly installments on the last day of each calendar month,
commencing June 30, 2018, and at final maturity on June 30, 2020. All unpaid and
outstanding principal and all accrued but unpaid interest shall be due and
payable at final maturity on June 30, 2020.

 

The rate of interest payable upon the indebtedness evidenced by this Note shall
be a variable annual contract rate of interest equal to the Base Rate plus one
hundred fifty basis points (1.50%) (the “Contract Rate”). Interest shall be
computed on the basis of a year of 360 days but assessed for the actual number
of days elapsed. Under no circumstances will the interest rate on this Note be
more than the highest lawful rate.

 

After default in the payment of any amount of principal or interest owing
hereunder within ten (10) days of the due date thereof (whether on maturity,
acceleration or otherwise) or upon the occurrence of any Event of Default as
described in the Revolver Loan Agreement between the Borrowers and the Bank
dated as of even date herewith (together with any and all amendments,
supplements, restatements and modifications thereof being collectively referred
to as the “Loan Agreement”), and until such default or Event of Default has been
cured, the entire unpaid principal and accrued and unpaid interest hereunder
shall, at the sole option of the Bank, be accelerated and immediately become due
and payable without notice by the Bank, and/or the unpaid principal amount
hereof shall bear interest computed at a variable annual rate equal to the then
applicable Contract Rate plus five percentage points (5.0%) per annum, but in no
event shall the Contract Rate be greater than the maximum interest rate
permitted by applicable law. Upon default in the payment of any amount of
interest payable hereunder, such interest shall, to the full extent permitted by
law, bear interest at the Contract Rate.

 

Advances made hereunder are made pursuant to the terms, provisions and
limitations of the Revolver Commitment described and defined in the Loan
Agreement, including the limitations of the Revolver Commitment Amount and the
Collateral Borrowing Base. This Note is secured by the Collateral described and
defined in the Loan Agreement and in the Security Instruments therein described
and defined. This Note is cross-collateralized and cross-defaulted with any
Hedge Agreement entered into by Borrowers and all other Indebtedness or
obligation described and defined in the Loan Agreement and owed by Borrowers to
Bank from time to time. The Loan Agreement, among other things, contains
provisions for acceleration of the maturity hereof upon the events, terms and
conditions therein specified, mandatory principal payments and voluntary
prepayments hereof, the Collateral Borrowing Base provisions. Capitalized terms
used but not defined herein shall have the meaning assigned to them in the Loan
Agreement.

 



  1

   



 

Should the indebtedness represented by this Note or any part thereof be
collected at law or in equity or in bankruptcy, receivership or other court
proceedings or this Note be placed in the hands of attorneys for collection
after the occurrence and during the continuation of an Event of Default, the
Borrowers agree to pay hereunder, in addition to the principal and interest due
and payable hereon, reasonable attorneys’ fees, court costs and other collection
expenses incurred by the holder hereof.

 

The Borrowers hereby waive presentment for payment, demand, notice of
nonpayment, protest and notice of protest with respect to any payment hereunder
and agrees to any extension of time with respect to any payment due hereunder,
to any substitution or release of the security or collateral described in the
Loan Agreement or the Security Instruments and to the addition or release of any
party liable hereunder. No delay on the part of the holder hereof in exercising
any rights hereunder shall operate as a waiver of such rights.

 

Upon the occurrence and during the continuation of any Event of Default, Bank
shall have the right, immediately and without further action by it, to set off
against amounts due and payable under this Note all money owed by Bank in any
capacity to each or any maker, endorser or other person who is or might be
liable for payment hereof; and Bank shall be deemed to have exercised such right
of setoff and to have made a charge against such money immediately upon the
occurrence and during the continuation of an Event of Default even though such
charge is made or entered into the books of Bank subsequently thereto.

 

The indebtedness evidenced hereby shall be construed and enforced in accordance
with and governed by the laws of the State of Oklahoma and is delivered to the
Bank in Tulsa, Oklahoma, by the undersigned duly authorized corporate officer of
each of the Borrowers pursuant to all necessary consents and actions of the
board of directors or managers thereof.

 



 

PETRODOME ENERGY, LLC,

 

a Texas limited liability company

 

        By: /s/ James A. Doris

 

 

James A. Doris, Chairman          

MID-CON PETROLEUM, LLC,

 

 

a Kansas limited liability company

 

 

 

 

 

 

By:

/s/ James A. Doris

 

 

 

James A. Doris, President

 



 



  2

   



 



 

MID-CON DEVELOPMENT, LLC,

 

a Kansas limited liability company

 

        By:

/s/ James A. Doris

 

 

James A. Doris, President

         

MID-CON DRILLING, LLC,

 

 

a Kansas limited liability company

 

 

 

 

 

 

By:

/s/ James A. Doris

 

 

 

James A. Doris, President

 

 

 

 

 

 

 

“Borrowers”

 



 

Revolver Final Maturity Date: June 30, 2020

 

 



3



 